Title: To Benjamin Franklin from Guillaume-Pierre-François Delamardelle, 17 December 1783
From: Delamardelle, Guillaume-Pierre-François
To: Franklin, Benjamin


          
            Monsieur
            Paris ce 17 Xbre. 1783
          
          Comme je Crois que vous pouvez Etre instruit de La demeure de Mr. Barclay, Et que je desirerois de Le voir; ozeroisje vous prier de m’indiquer sa demeure. On m’a dit qu’il Etoit agent de L’Etat de virginie, Et Chargé En Cette qualité des interets de son Pays.
          J’ay L’honeur d’Etre avec La plus haute Estime Et Le plus grand Respect Monsieur de votre Excellence Et Encore plus de votre merite personel Le tres humble Et tres obeissant serviteur
          
            DelamardelleProcureur Général à St. Domingueactuellement Rüe du maillehotel d’angleterre.
            
          
         
          M. franklin ministre Plenipotre. des Etats unis de L’amerique.
          Notation: De Lamardelle 17 Dec 1783.—
        